DETAILED ACTION
Election/Restriction
Claim 1  is generic to the following disclosed patentably distinct species: 
Species A-Compound (I)
Species B –Compound (II)
Species C –Compound (III)
In addition Species A contain the following subspecies: IA, IB and IC

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Species B contains the following Subspecies: IIA, IIB and IIC

Species C contains the following subspecies: I IIA, IIIB and IIIC
 The species and subspecies are independent or distinct because as disclosed the different species belong to different chemical classes: aromatic carbocyclic, aromatic heterocycles having or not having bidentate abilities and polymers of  based on different types of main chain. As such, the above mentioned species have different chemical properties and structural search quire for such Species are not coexistent. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
one  from Subspecies IA, IB or IC.
Similarly, if Applicant elect Species B or C, Applicant is invited to elect one from Subspecies IIA, IIB or IIC or IIIA, IIIB or IIIC respectively. 
Similarly, independent claim 19 recites Subspecies IA-IC and IIIC. 
Applicant is invited to elect one from said Subspecies.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species and subspecies are independent or distinct because as disclosed the different species  belong to different chemical classes: aromatic carbocyclic, aromatic heterocycles having or not having bidentate abilities and polymers of  based on different types of main chain. As such,  the above mentioned species have different chemical properties and structural search quire for such Species are not coexistent. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/           Primary Examiner, Art Unit 1727